Social services of general interest (short presentation)
The next item is the report by Proinsias De Rossa, on behalf of the Committee on Employment and Social Affairs, on the future of social services of general interest.
rapporteur. - Mr President, this report is about the future of universal social services and proposes pragmatic ideas for advancing the quality of those services, and decent working conditions for those who deliver them.
It is based on widespread consultation with civil society, with the social partners, and with local and regional authorities, and on detailed political compromises consolidating 285 amendments to the report. It is my objective to try to maintain the integrity of those compromises in the vote tomorrow.
A high-level stakeholders' working group is proposed. For me this is the most important aspect of the report. We can differ here on matters of principle and on matters of law but the proposed working group provides us with an ongoing method to arrive at implementable solutions. I also propose a fourth Forum on Services of General Interest to monitor progress of the working group and other initiatives such as the European Voluntary Quality Framework.
Research consistently proves that social services, and public services more generally, are not only socially invaluable, but are also economically vital. Public services contribute 26% of our GDP and employ 64 million people, one third of whom are employed in the health and social services, while Eurofound research shows that public services are one of the most important ways of enhancing the citizens' quality of life, ensuring full inclusion in society and providing for social and territorial cohesion.
The report as it stands outlines reforms to address the problems and legal uncertainties that providers and users have identified as needing urgent solutions, such as the difficulties arising from current procurement and state aid rules. It also proposes an active role for social economy enterprises and actors, urges that a race to the bottom be prevented through compliance by contractors and sub-contractors with Member States' social, environmental, and quality criteria, and looks for an EU statute on mutual societies.
The world has changed dramatically since 2007, the last occasion on which social services were addressed in this Parliament. The 'light regulation' economic model, assiduously promoted by the Commission and the Council over many years, spectacularly collapsed at the end of that year. That collapse has had enormous human, social and economic costs. Some Member States' debt and budget deficits have reached crisis levels as a consequence of the nationalisation of privately owned bank debt, resulting in vicious austerity programmes which are hitting the vulnerable hardest.
The pressures generated by this situation are putting massive strain on the funding of social services, and the report calls for enhanced EU programmes and for project bonds to help address those problems. Because of the economic and unemployment crisis our citizens face, they have a greater need than ever for access to high quality social services, while our economies and our societies also need the added value which such services can deliver.
I hope that this report can be adopted in full tomorrow and look forward to working with all the stakeholders to ensure that our citizens get the services they deserve. To conclude I want to thank everybody who worked with me on this report - the shadows, the staff, those in civil society - who took part and indeed brought forward many innovative ideas which I hope the working group will be in a position to develop over the time to come.
(PT) Mr President, the report which we are debating is of particular importance, bearing in mind the influence that social services of general interest have on the daily life of European citizens, as well as on social cohesion, job creation and economic growth.
The collaboration with the rapporteur, Mr De Rossa, was very beneficial and enlightening, as the rapporteur himself has just stated, and enabled several compromises to be adopted in the Committee on Employment and Social Affairs. I congratulate the rapporteur on the result that we have today, which we are debating.
In truth, for our part, the main concern was to make it clear that competence in this area falls to the Member States. The national authorities hold the power to define, organise and finance social services of general interest. It is therefore unnecessary to create harmonising legislation on a European level, given that the realities of these social services of general interest are very diverse in the 27 Member States. It is enough to look at the health, social security, employment and social housing services, which are examples of the fact that closeness and knowledge of contexts are the cornerstones for the appropriate and fairest provision of these services.
(FR) Mr President, the cross-cutting social clause and Article 14 of the Treaty of Lisbon place a binding obligation on States to protect social rights and the right of access to services of general interest in particular. It is time we proved to Europe's citizens that social Europe works.
We must therefore give our body of social legislation its rightful place in EU law, by acknowledging the specific nature of social services of general interest where competition rules are concerned, bearing in mind that these services are strongly linked to local communities and rely on parties involved in the social economy.
Mr De Rossa's report is an opportunity to affirm principles that are simple and at the same strongly rooted in common sense, equality and universal access to these collectively run services, which contribute to social well-being and progress.
Commissioner, you said: 'The time has come to put ideas into practice.' The time has come indeed, which is why I propose that in this debate you should provide real support for a European legislative instrument for public social services.
I therefore call upon you to vote for the alternative motion for a resolution tabled by our Group of the Greens/European Free Alliance.
Mr President, it is right that this European Parliament asserts itself - specifically protecting in this resolution both health and housing - so that the European Court does not sneak European competition policy into the provision of public services on our continent.
I welcome the recognition in the resolution that the social rights of users and of staff override those of competition, and also our call to protect public services in our countries against disproportionate cuts at this time of economic austerity. Local government in particular will welcome our statement that the most appropriate form of delivery for social services is public and voluntary sector provision, including in-house. They will welcome the fact that tendering is only one form of selecting a provider and that, if tendering is used, there should be no automatic bias towards the lowest cost above everything else. Mutuals and cooperatives will welcome our recognition for the social economy.
The public service ethic is brought into European decision-making through this resolution. I join with others in congratulating our rapporteur and I hope the Commission will respect the principles of our vote when we take that vote tomorrow.
(PT) Mr President, I would like to begin by emphasising the importance of all public services, including social services of general interest, without which there is no social Europe or social inclusion. We would, therefore, stress the need to change liberalisation policies in order to promote a true policy of social progress that guarantees universal access to quality public services, naturally paying special attention to underprivileged groups but ensuring that all have access to these general interest services.
We therefore believe that liberalisation should be stopped and that we should carry out an urgent assessment of the consequences of liberalisation, both socially and on people's lives, in sectors that are fundamental to social progress such as the areas of transport, energy, water, postal services, telecommunications, health, education and social protection. This, Commissioner, is the challenge that we are throwing down.
(PT) Mr President, as rapporteur for the opinion of the Committee on Regional Development on the future of social services of general interest (SSGIs), I would like to congratulate Mr De Rossa and emphasise the fact that we are dealing with an essential pillar of the social market economic model which we advocate for Europe, in which SSGIs play a fundamental role in promoting cohesion.
For social cohesion in the European Union, it is advisable not to disregard the existence of minimum protection levels in all Member States, without prejudice to respect for the powers of their national, regional and local authorities. The European regions play a very important role in the provision of these services to the people and their opinions must be taken into consideration, given the very nature of the constraints they are under in guaranteeing this provision.
At such a time of crisis as we are living through at the moment, social services of general interest constitute a network of social protection for the most disadvantaged, or for those whose income does not allow them access to private services. It is therefore important to guarantee that Member States that decentralise powers ensure that they are accompanied by the respective financial means in order that the regional and local authorities can ensure that the services are properly dispensed to the people.
Member of the Commission. - Mr President, we have followed with great interest the debate in the Parliament on social services of general interest. We fully share the rapporteur's view of the social services. We agree that the social services play an important role in terms of helping people throughout their lives and enhancing their capacity to participate in society and enjoy their fundamental rights. So the Commission agrees with the rapporteur and the House that it is vital to guarantee universal access to high-quality, accessible, affordable social services.
The Commission is aware of the concerns expressed by public authorities and service providers on the application of EU rules to social services. However, we would like to stress that EU state aid and internal market rules can help public authorities to organise and finance good quality, cost-efficient services. In addition, we believe that some of the difficulties encountered by stakeholders are due to a lack of awareness and information about how EU rules are applied. As a result, the Commission has put in place various tools over the last four years to provide more information and clarification to stakeholders, and we will of course continue to do so.
The Commission is also in the process of revisiting EU state aid and public procurement rules. In the state aid field, the Commission will ensure that the rules take due account of the specificities of the social services sector and are proportionate to the - often limited - competition distortions in this area. This initiative will be part of a more differentiated approach to state aid for public services announced by the Commission in March.
On public procurement, the Commission's Green Paper has launched an EU-wide debate on how to increase flexibility and clarify existing rules while, at the same time, guaranteeing high-quality services. I am sure that substantial progress can be achieved in this area.
I would also like to comment on an idea which was discussed in the Third Forum on Social Services of General Interest, namely the establishment of a high-level working group involving a wide range of stakeholders: Parliament, Commission, Council, Committee of Regions, social partners and civil society organisations.
The Commission is, of course, always open to dialogue on the application of EU rules to social services, as the recent public consultation has shown. At the same time we need, of course, to ensure that such a dialogue respects the role of the various institutions as defined by the Treaties and leads to concrete results. We consider, therefore, that it would be more suitable and effective to build on existing structures; the Commission is ready to discuss in more detail how such a dialogue could be organised.
The debate is closed.
The vote will take place on Tuesday, 5 July 2011.
Written statements (Rule 149)
Today's Europe is experiencing a truly difficult social reality as a consequence of the crisis. In this context, the activity of social services becomes more important, just as it becomes necessary to strengthen the social component of the European integration process. Greater legal certainty must be guaranteed for social stakeholders and public authorities, financial transparency in this sector must be assured, and the quality of services provided must be improved, respecting the principle of subsidiarity and taking into account the implementation of the social component of the Europe 2020 strategy. In this respect, defining a statute for mutual societies and other social organisations becomes particularly relevant, along with support for the professional training of their workers and clarification of the procedures for financial support by public bodies. All of these processes should respect the local, regional and national authorities, which take on different roles in the support and financing of social services of general interest (SSGIs) in the different Member States. SSGIs have special characteristics and because of this should not be treated in the same way as any other economic service or be subject to the same competition rules imposed by the internal market.
Social services of general interest (SSGIs) represent a large, complex set of measures aimed at meeting the basic needs of European citizens, often focusing on the most vulnerable groups. They are an important instrument for achieving the 2020 strategy target for inclusive growth, while making a significant contribution to job creation, especially for women and the older section of the population. We should not overlook, either, their role in creating opportunities for influencing demographic changes. The provision of suitable, good-quality social services in Europe's regions is an important step in making them more attractive to their citizens. One of the main features of SSGIs is their great diversity. More in-depth knowledge and analyses are required about how they are organised and operate in Member States and about their contribution to social cohesion in the European Union. This could enable us also to find a balance between these services' vital social role and the rules of the internal market and competition. In conclusion, I would like to add that the continuing demographic changes make SSGIs increasingly important. At a time of economic crisis and stringent budget constraints, alternative solutions should be found for funding them, for instance, the wider use of public-private partnerships in this area and the appropriate use of the resources from the Structural Funds.
European development is based on a social market economy, and there is no doubt that services of general interest are an inseparable part of the European social model. Member States have arrived at the organisation of such services through historical developments, and they are the result of different cultural traditions. It is therefore not possible to create a uniform European model that is suitable for all.
Our approach to these topics must be flexible and follow the principle of subsidiarity. There is no need or legal justification for a uniform EU framework regulation to create legal certainty in this area. Member States must ensure equal access to services regardless of a person's financial situation or gender, above all simplifying access to social services for groups in less favourable positions, such as single mothers and elderly women.
It is important that Member States invest in accessible, affordable, high-quality and diverse childcare services and improve care services provided to other dependents; this would be a significant step towards achieving gender equality. We should certainly not forget, however, that we live in an integrating Europe, and the situation in which necessary services are available in one country and not in another is unacceptable.
I wish to congratulate Mr De Rossa on his excellent report on the future of services of general interest.
It has hitherto mainly been the responsibility of the Member States to produce and organise such services. At EU level, however, we need more harmonised principles in this sector. Access to services of general interest must be guaranteed to all EU citizens, to safeguard their fundamental rights and to narrow increasing health inequalities. It must be society that primarily takes responsibility for organising these services, as a market-driven service system cannot guarantee access to services of general interest for everyone, or access to hardly any services at all, when there is no real market demand for them. If liberalisation measures for services are taken too far, those who need them the most will suffer the most, especially women.
The acquisition of services of general interest must be a process that is as transparent as possible, and one that is in line with the regulations on public procurement. At the same time, however, we need to remember that a flexible procurement procedure is necessary to guarantee a supply of good-quality and appropriate services, one where price is not the only dominant factor. In certain situations we need to be able to favour certain suppliers.
In its communication on social services of general interest the Commission already admitted last year that not all the Member States have the financial means to meet the growing demand for social services. In some countries there are, in fact, gaping holes in the social safety nets. It is important that we now fill these gaps.
Mr De Rossa's report is an important step in this direction, with the aim that social services may continue to facilitate social equality and social integration in the immediate future. The European Commission's one-sided political concentration on the rules of the internal market is a big mistake. Budgetary consolidation at all costs is not the solution. The public sector has become the main target of all the austerity measures which are aimed at bringing budget deficits back into line following the rescue packages given to banks threatened with bankruptcy. The loss of public services will only increase the suffering of those who have been particularly hard hit by the current crisis in many Member States.
I welcome the European Voluntary Quality Framework, which aims to ensure high quality even in difficult times. This is, moreover, a voluntary quality framework that includes the stakeholders in the process, and its principles support the quality systems of the Member States. I hope that the Commission will continue along the lines set out in Mr De Rossa's report and its own communication from last year; in other words, that it will 'fill the gaps' rather than tearing open new holes.